Citation Nr: 0403761	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury.

2.  Entitlement to a higher initial disability rating for 
service-connected hearing loss, right ear, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The veteran testified at a personal hearing held on May 8, 
2003 in Buffalo, New York before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having reviewed the veteran's VA claims file, and for 
reasons expressed immediately below, the Board believes that 
a remand is necessary.

Reasons for remand

Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claims in its supplemental 
statement of the case furnished to him in April 2002.  
However, he has not been provided specific notice of the VCAA 
and this law's requirements, particularly, VA's obligation to 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).  It should be 
noted that the general VCAA duty-to-notify provisions apply 
notwithstanding the fact that the veteran is attempting to 
reopen his back disorder claim on the basis of new and 
material evidence.  See 38 C.F.R. § 3.159(c) (2003) [VA will 
give the assistance described in paragraphs (c)(1), (c)(2) 
and (c)(3) of section 3.159 to an individual attempting to 
reopen a finally decided claim].  

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the Court's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the Court.  As the Board cannot itself rectify this 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

Additional development

(i.) Private medical records

Since this case is being remanded for reasons expressed 
immediately above, the Board believes that the veteran should 
be given another opportunity to submit any relevant medical 
records from a private chiropractor that he says has treated 
him since 1989 for his back.  At his hearing before the 
undersigned in May 2003, he alluded to such treatment under 
the care of a Dr. D.S.C., D.C..  On the same day of his 
hearing, he submitted a VA Form 21-4142 [Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs] authorizing VA to contact Dr. C. and request copies 
of the veteran's medical records dating from 1989.  The Board 
observes, however, that prior attempts undertaken by the RO 
to secure this chiropractor's assistance in obtaining the 
veteran's medical records, or alternatively requesting the 
veteran to obtain such records himself, have been largely 
unsuccessful.  A few reports from Dr. C. dated in 1991 were 
obtained by the RO in January 1992, but since that time, he 
has not responded to subsequent letters asking him to provide 
copies of the veterans records, and it does not appear the 
veteran has as yet been able to secure the records himself.  
Nevertheless, in light the veteran's recent testimony and his 
submission of the aforementioned VA authorization form, the 
Board believes another attempt to obtain Dr. D. C.'s medical 
records should be undertaken before final appellate review is 
accomplished.

(ii.) VA medical treatment records

The veteran also alluded at this May 2003 hearing to a recent 
evaluation of his right ear-hearing loss at the VA Medical 
Center (VAMC) in Buffalo.  He testified that he had recently 
been seen for an annual physical examination in March 2003, 
at which time his hearing was checked.  Further development 
is therefore necessary to secure recent VA medical records.

(iii.) Social Security Administration records

In addition to the above, the Board notes that the veteran at 
his May 2003 hearing referred to the fact that he had 
previously been awarded disability benefits from the Social 
Security Administration (SSA) for a back disability.  
Information in the file reflects that the RO attempted to 
obtain his records from SSA on several occasions in the past, 
but was informed by SSA most recently in April 2002 that his 
records could not be located at that time.  As it is unclear 
whether his records may now be available, the Board believes 
that another attempt should be undertaken to obtain these 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such evidence 
in determining whether to award disability compensation 
benefits]; see also 38 C.F.R. § 3.159(c)(2) (2003) [VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
applicable legal precedent.

2.  VBA must contact the VAMC and request 
copies of medical reports pertaining to 
examination and treatment provided to the 
veteran since February 2003, to include 
the report of an annual physical 
examination which was reportedly 
conducted in March 2003.  In addition, 
VBA should initiate appropriate 
development action in response to the 
veteran's VA Form 21-4142 dated May 8, 
2003, regarding medical records from his 
private chiropractor, Dr. D.S.C., dating 
from 1989 to the present.  In connection 
with this action, VBA should also contact 
the veteran and inform him that he may 
submit any records from this chiropractor 
that he may be able to obtain on his own.

3.  VBA must also contact the SSA for the 
purpose of requesting any presently 
available medical records from that 
agency that pertain to the veteran.

4.  Thereafter, VBA must readjudicate the 
issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


